Citation Nr: 0405739	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  97-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an original disability evaluation in excess of 
10 percent for low back strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski


INTRODUCTION

The veteran served on active duty from December 1971 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In the January 1996 rating 
decision, the RO assigned a 10 percent disability evaluation 
to the service-connected chronic low back strain effective 
February 28, 1995.  The veteran expressed disagreement with 
the assigned disability evaluation.  

In July 2000, this matter was remanded to the RO.

In August 2000, this matter was transferred to the RO in San 
Diego, California.  

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  

In August 2002, the Board undertook additional development of 
the issue on appeal pursuant to 38 C.F.R. § 19.9 (a)(2) 
(2002).  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  However, the Board's development in this 
case did not yield additional evidence.  



REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).  VA has undertaken to 
inform claimants to submit relevant evidence in their 
possessions.  38 C.F.R. § 3.159(b).  The notice requirement 
is not met unless VA can point to a specific document in the 
record that provided the notice.  Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran has not been provided with the notice required by 
the VCAA as interpreted in Quartuccio.  

In accordance with the Board's development of this claim, the 
veteran was scheduled for an examination in May 2003.  The 
veteran failed to report, but there is no indication in the 
record that he was provided notice of the examination.  The 
VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

A VA examination is necessary in order to determine the 
current severity of the service-connected chronic low back 
strain.  The Board notes that while this appeal was pending, 
the applicable rating criteria for lumbar spine disabilities 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The criteria were again 
amended effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  Another VA examination is 
needed because the VA examination report of record is 
inadequate for rating the low back strain under the revised 
rating criteria.

Review of the record reveals that the veteran's claim has not 
yet been adjudicated under the revised rating criteria for 
lumbar spine disabilities.  The Board finds that the RO 
should notify the veteran of these revised regulations.    

Accordingly, this case is remanded for the following action: 

1.  The RO should provide the veteran 
with a VCAA notice letter in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

2.  The RO should request that the Loma 
Linda VA Medical Center provide a copy of 
its notice to the veteran of the 
examination scheduled in May 2003.  

If the notice is unavailable, the veteran 
should be afforded VA orthopedic and 
neurological examinations to determine 
the nature, extent, and severity of the 
service-connected low back disability.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  If possible, the 
VA examinations should be scheduled on a 
Monday or after 2 P.M. from Tuesday to 
Friday.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
thoracic spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should indicate whether 
there are objective findings of muscle 
spasm on extreme forward bending; 
unilateral loss of lateral spine motion 
in standing position; listing of whole 
spine to opposite side; positive 
Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  

The examiner should render an opinion as 
to whether the low back disability is 
manifested by intervertebral disc disease 
and if so, the examiner should report 
whether the lumbar spine disability is 
severe with recurring attacks and 
intermittent relief or pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc, with little intermittent 
relief.

The examiner should report whether there 
is a demonstrable deformity of the 
vertebral body as a residual of the 
reported compression fractures of the 
spine and whether there is a vertebral 
body fracture with loss of 50 percent or 
more of the height.  

If the veteran has intervertebral disc 
disease, the examiner should indicate 
whether the disability has required any 
periods of doctor prescribed bed rest.

The examiner should report whether the 
low back disability causes muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The examiner should indicate if there are 
any associated objective neurological 
abnormalities due to intervertebral disc 
disease.  The examiner should 
specifically report whether there is 
complete or partial paralysis, neuritis 
or neuralgia of any nerve.  If partial 
paralysis, neuritis or neuralgia is 
present; the examiner should express an 
opinion as to whether it is mild, 
moderate, or severe.

The examiner should provide a rationale 
for all conclusions reached.

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 10 percent for 
low back strain.  The RO should evaluate 
the claim under both the old and current 
VA regulations for rating spine 
disabilities.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


